Pee Cubiam:
Judgment unanimously reversed on the law, with thirty dollars costs to the appellant, and judgment directed for plaintiff for $375, with appropriate costs in the court below.
The action brought by the plaintiff was for breach of contract. The Municipal Court was not ousted of jurisdiction simply because plaintiff, to establish a breach of the contract, relied on an admitted violation of the restriction in a former deed.
When the plaintiff proved that the restriction had been created, it was incumbent upon the defendant'to show that the restriction was no longer in force.
The answer contained only a general denial. No equitable defense was pleaded. Proof, therefore, of changed conditions would not have been admissible.
Present: Cbopsey, Lazansky and MacCrate, JJ.